t c summary opinion united_states tax_court matthew d gilmore petitioner v commissioner of internal revenue respondent docket no 15518-03s filed date matthew d gilmore pro_se albert g kobylarz jr for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for ileane gilmore2 and janiah gilmore whether petitioner is entitled to head-of-household filing_status whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to child tax_credits background some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in elizabeth new jersey during the year in issue petitioner was years old petitioner lived in a three-bedroom apartment with his mother chanel gilmore and three siblings chantel sonora and tim chantel had two children ileane born date and janiah born date who also lived in the household during petitioner worked for friendly’s and ruby tuesday and earned a total of approximately dollar_figure petitioner also received unemployment_compensation from the new jersey we note that the tax_return listed the child as ileane gilmore but the child’s birth certificate listed her as ileane celine robbins and that chantel gilmore is reflected as the mother department of labor in the amount of dollar_figure petitioner’s mother worked full time during the year in issue and received minimum wage from a local hotel chantel did not work during the year in issue however she did receive some public assistance the record is incomplete as to the expenses_incurred and paid_by the household the expenses for support of the household were shared between petitioner’s mother petitioner and chantel the amount of the expenses relating to support of ileane and janiah is unclear as is the allocation of support of the household between petitioner’s mother petitioner and chantel petitioner did however treat ileane and janiah as his own children in providing some support and caretaking on hi sec_2002 federal_income_tax return petitioner reported wage income of dollar_figure and unemployment_compensation of dollar_figure petitioner claimed dependency_exemption deductions for ileane and janiah an earned_income_credit and child tax_credits and computed his tax using head-of-household status rates in the notice_of_deficiency respondent disallowed the claimed dependency_exemption deductions the earned_income and child tax_credits and adjusted the filing_status to single discussion the burden_of_proof is on petitioner sec_7491 may shift the burden_of_proof to the commissioner under certain circumstances petitioner has not established that he complied with the requirements of sec_7491 and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests accordingly the burden does not shift dependency_exemption deductions a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his or her dependents over half of whose support is provided by the taxpayer sec_151 sec_152 a dependent includes a son or daughter of a sister of the taxpayer sec_152 as to the support_test a taxpayer generally must provide more than half of a claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 in order to satisfy this test a taxpayer must establish the total support expended on behalf of the claimed dependents from all sources for the year and demonstrate that he provided more than half of this amount see 73_tc_963 56_tc_512 there is an absence of evidence relating to the total amount of support as well as petitioner’s share of support while there is some general information as to purchase of groceries payment of rent and payments of other household expenses by petitioner we cannot conclude from this meager record the amount of the total support provided to ileane and janiah nor the amount of support provided by petitioner respondent is sustained on this issue head_of_household sec_1 imposes a special tax_rate on individuals filing as head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as his home a household that for more than one-half of the taxable_year constitutes the principal_place_of_abode of a person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for that dependent under sec_151 the court has sustained respondent’s determination disallowing the claimed dependency_exemption deductions and as a result petitioner is not entitled to head-of-household filing_status for thus respondent’s determination that petitioner is not entitled to head-of-household filing_status is sustained earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 ileane and janiah clearly satisfy the residency test and the age_test we thus consider whether they satisfy the relationship_test for the tax_year in issue the relationship_test under sec_32 required as follows b relationship_test -- i in general --an individual bears a relationship to the taxpayer described in this subparagraph if such individual is-- i a son daughter stepson or stepdaughter or a descendant of any such individual ii a brother sister stepbrother or stepsister or a descendant of any such individual who the taxpayer cares for as the taxpayer’s own child or it is clear that ileane and janiah are petitioner’s nieces the descendants of his sister the remaining part of the relationship_test under sec_32 is that the sec_32 sets forth the conditions when an individual shall be treated as the qualifying_child of the taxpayer where two or more taxpayers claim an individual as a qualifying_child respondent has not argued that ileane or janiah was a qualifying_child to someone other than petitioner nor is there any evidence in this record upon which the court could make such a finding respondent incorrectly referred to sec_32 as in effect for years prior to asserting that petitioner did not satisfy the relationship_test taxpayer cares for the individual as his own child thus we must also decide whether petitioner cared for ileane and janiah as his own children in this connection ileane and janiah lived with petitioner for the entire year and petitioner assisted in support and caretaking of the children petitioner even at the young age of was the oldest male in the household and contributed to the household while the children’s grandmother worked it is not entirely clear the extent to which parenting responsibilities were shared by members of the household we conclude based on the entire record that petitioner cared for his nieces as his own children and thus the children are qualifying children for purposes of computation of the earned_income_credit under sec_32 we find for petitioner on this issue child tax_credits we next consider the child tax_credits a taxpayer may be entitled to a credit against tax with respect to each qualifying_child sec_24 the plain language of sec_24 establishes a three-pronged test to determine whether a taxpayer has a qualifying_child if one of the qualifications is not met the claimed child_tax_credit must be disallowed the first element of the three-pronged test requires that a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 as stated supra the court has sustained respondent’s determination that petitioner is not entitled to dependency_exemption deductions for the children thus petitioner fails the first prong of the test of sec_24 the court sustains respondent’s determination regarding the child tax_credits under sec_24 reviewed and adopted as the report of the small_tax_case division under rule decision will be entered
